Citation Nr: 1740177	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a liver disorder, including as secondary to radiation exposure.

2.  Entitlement to service connection for a back disorder, including as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and her daughter, V.R.
ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from June 1954 to June 1956.  The Veteran died on June [redacted], 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2007, the Board denied service connection for a back disorder secondary to cirrhosis of the liver, and remanded these claims for further action.  

As noted, the Veteran passed away in June 2009, during the pendency of the appeal. The appellant claims as the Veteran's surviving spouse; she is substituted as the appellant for purposes of adjudicating the Veteran's claim to completion.  38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Veteran testified during a Board videoconference hearing in July 2007 before a Veterans Law Judge (VLJ).  In December 2015, the appellant and her daughter testified during another Board videoconference hearing before the undersigned VLJ.  Transcripts for both hearings were prepared and added to the record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The appellant was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the December 2015 hearing, however, the appellant waived her right to an additional hearing before a third VLJ with respect to these claims.  

In an April 2016 decision, the Board denied service connection for a liver disorder, including cirrhosis and liver cancer, and a back disorder, including as secondary to radiation exposure.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's April 2016 decision and remanded the issues back to the Board.


FINDINGS OF FACT

1.  The Veteran engaged in a radiation risk activity, and was exposed to radiation during service.

2.  A liver disorder was not manifest during the Veteran's service or within one year of separation; the most probative evidence indicates that his post-service liver disorder is not causally related to his active duty service or any incident thereof, including exposure to radiation.  

3.  A spine disorder was not manifest during service or within one year of separation; the most probative evidence indicates that his post-service back disability is not causally related to his active duty service or any incident thereof, including exposure to radiation.
CONCLUSIONS OF LAW

1.  The criteria for service-connection for a liver disorder, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for a spine disorder, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  Although the Veteran was not afforded a VA medical examination in connection with his claims of service connection for a liver disorder and back disorder, the Board finds that an examination was not necessary.  A VA medical opinion was obtained from the Director of Radiation and Physical Exposures.  Additionally, the Veteran's private physicians provided medical opinions.  The Board finds that these private opinions, along with the opinion from VA's Director of Radiation and Physical Exposures, are sufficient to address the service connection claims and that an additional examination and opinion was not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the VLJ who conducts a hearing has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  In this case, in July 2007 a VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his liver and his back.  In July 2015, another VLJ asked the appellant and her daughter questions pertaining to the Veteran's exposure to radiation and his back pain.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran and appellant, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  In addition, both the Veteran and the appellant were assisted at the hearings by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the appellant, and nobody suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds, consistent with Bryant, both VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer, except if cirrhosis or hepatitis B is indicated; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Additionally, the Veteran may be service-connected without regard to the statutory presumptions mentioned above if it can be shown that his diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

At the outset, the Board notes that the Veteran did not claim, and the evidence does not reflect, that his liver and back disorders were the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contended that he was exposed to radiation while he was at Camp Desert Rock in Nevada, and that this radiation caused his liver disorder and back disorder.  He testified at the July 2007 Board hearing that his doctors did not know the cause of his impairments.  The appellant testified at the December 2015 Board hearing that she believed that the Veteran was exposed to more radiation than was determined.  She also testified that the Veteran had back and leg problems, but that she did not know when they began.  

As it pertains to the first method of proving service connection for Veterans who participated in a "radiation risk activity," the Board notes that this method is only available to Veterans with the enumerated diseases listed under 38 C.F.R. § 3.309(d).  The Board notes that neither of the Veteran's disabilities is a radiogenic disease as defined by the regulation.  See 38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  The Board acknowledges that the Veteran was diagnosed with liver cancer during the pendency of the appeal, which is one of the enumerated disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  However, the Veteran's liver disorder was described as cirrhosis of the liver, which is the exception to the enumerated diseases; moreover, his treating physicians stated that the liver cancer was due to his cirrhosis of the liver.  Records reflect that the Veteran was using alcohol regularly until November 1999, and he was diagnosed with alcoholic hepatitis in March 2001.  In August 2003, the Veteran's private physician indicated that based on the laboratory results, alcohol was the primary culprit of the Veteran's liver disease.  Since there was an alternate etiology for the Veteran's liver disorder and because the Veteran was diagnosed with cirrhosis of the liver, his disability does not fall into the category of enumerated diseases for presumptive service connection.  As it pertains to the Veteran's back disorder, the Veteran was diagnosed with degenerative bone disease and spinal stenosis of the lumbar spine; however, there is no spinal impairment that falls under an enumerated disease in 38 C.F.R. § 3.309(d).  Therefore, service connection on this basis is not for application. 

The second method of proving service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  As noted, neither of the Veteran's disabilities are determined to be radiogenic diseases, but under 38 C.F.R. § 3.311(b)(4), VA shall consider the claim if the claimant has cited or submitted competent scientific medical evidence that the claimed condition is a radiogenic disease.  In support of his claim, the Veteran submitted detailed statements regarding his participation in atmospheric nuclear testing during his period of active duty.  He also submitted multiple reports, fact sheets, and other materials regarding the atmospheric nuclear test programs, as well as correspondence documenting his participation in the Nuclear Test Personnel Review Program.  

In light of the Veteran's allegations and the evidence of record and pursuant to the September 2007 remand directives, the RO contacted the service department and requested information regarding the size and nature of the Veteran's reported in-service radiation exposure, in accordance with special development procedures set forth at 38 C.F.R. § 3.311.

In a February 2015 letter, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran had participated in the atmospheric nuclear weapons test Operation TEAPOT at the Nevada Test Site in 1955.  After considering the available record, specifically including the Veteran's detailed description of his in-service activities as well as operational records and reports, the DTRA provided a radiation dose estimate for the Veteran in accordance with 38 C.F.R. § 3.311.  Specifically, the DTRA estimated that the Veteran had been exposed to a total external gamma dose of 1.7 rem and an external neutron dose of .03 rem.  The estimated internal committed dose to the liver (alpha) was 0.018 rem and the internal committed dose to the liver (beta + gamma) was .003 rem.  DTRA explained that in order to give veterans the benefit of the doubt, the worst case upper bounds were used and dose estimates were based on worst-case parameters and assumptions intended to adequately encompass any activities performed by a veteran.

The following month, in accordance with 38 C.F.R. § 3.311, the RO requested an opinion as to whether there was any relationship between the Veteran's in-service radiation exposure and his liver and back disorders.  In a June 2015 memorandum, VA's Director of Radiation and Physical Exposures responded that using the February 2015 DTRA dose estimate, and after considering the results of multiple medical studies on the causal effect of radiation on the liver, it was unlikely that the Veteran's liver and back disorders could be attributed to radiation during service.  

In a June 2015 letter, VA's Director of Compensation Service indicated that after reviewing the record in its entirety, including the opinion from VA's Director of Radiation and Physical Exposures and the available medical literature, he had concluded that there is no reasonable possibility that the Veteran's cirrhosis of the liver and degenerative bone disease and spinal stenosis of the lumbar spine were the result of exposure to ionizing radiation during service.  Based on these findings, the Board finds that the Veteran's liver and spine disorders could not be service-connected based on this method. 

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

As it pertains to a current disability, the Veteran was diagnosed with cirrhosis of the liver beginning in 2003, and the Veteran was also diagnosed with Laennec cirrhosis.  In August 2007, the Veteran's private physician labeled his cirrhosis as cryptogenic.  The Veteran was diagnosed with severe lumbar stenosis in July 2007; private medical records also reflect a diagnosis of degenerative bone disease of the spine.  Neither of these disorders constitutes a radiogenic disease as defined by 38 C.F.R. § 3.311.  The Board is also obligated to consider service connection without reference to the radiation regulations 38 C.F.R. §§ 3.309(d), 3.311.  Accordingly, the Board will proceed to evaluate the Veteran's claims under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2016). 

Concerning in-service disease, the Veteran's service treatment records do not indicate, and the Veteran did not (and the appellant does not) contend, that his cirrhosis of the liver and spinal stenosis and degenerative bone disease of the lumbar spine began during service or within one year of separation.  The Veteran's service treatment records are negative for pertinent complaints or abnormalities, including stomach or back pain, or other abnormalities pertaining to the liver such as weight loss, fatigue, or nausea.  At physical examinations, the Veteran's spine and liver functioning were determined to be normal.  Laboratory testing was also normal.  Cirrhosis of the liver and spinal stenosis of the lumber spine were not manifest, identified, or diagnosed during service or within one year of separation.  Furthermore, nothing suggests that he had characteristic manifestations of the disease processes during that time frame. See 38 C.F.R. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b). 

The Board notes that the Veteran had consistent treatment for his liver and spinal condition with several private treatment providers, and that he also received VA treatment during the pendency of the appeal.  However, the Veteran testified at the hearing in July 2007 that he did not have records from any physician indicating that his deteriorating bones and back disorder were a result of his exposure to radiation and he did not indicate that he sought treatment or had symptoms of liver dysfunction or back pain during service or immediately thereafter.  At the December 2015 hearing, neither the appellant nor her daughter was able to testify as to when the Veteran's liver and spinal disorders had onset.   Rather, the treatment records show that these disabilities manifested in the early 2000's, several decades after the Veteran's separation from service in 1956.  3.307(a), 3.309(a).  There is no other relevant disease, injury, or event in service to which the Veteran's disabilities may be related, and neither the Veteran nor the appellant advanced any further arguments in this regard.  Accordingly, service connection under 38 C.F.R. § 3.303(a) is not established.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered statements by the Veteran and the appellant.  However, these statements are insufficient to establish that the Veteran's liver and back disorders are related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that there are lay opinions, including those of the Veteran and the appellant, linking the Veteran's cirrhosis of the liver and spinal stenosis of the lumbar spine to his service, including any radiation exposure, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the VA's Director of Compensation Service and VA's Director of Radiation and Physical Exposure, as well as the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his cirrhosis of the liver and spinal stenosis of the lumbar spine.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

As pointed out by the December 2016 Joint Motion, the appellant contended, in October 2014 and December 2015 statements, that the Veteran was exposed to more radiation than calculated by the DTRA dose estimate.  According to the appellant, the Veteran told her that an object came into close contact with his unit during a nuclear test, and that a fellow Marine picked it up and put it in his pocket; according to the appellant, the rock burned the Marine's clothes, and the Veteran had to help remove them, thus exposing him to more radiation than calculated.  Although the Board observes that the December 2016 Joint Motion found that the Board failed to consider these statements in relation to the VA Director of Radiation and Physical Exposures' opinion and the DTRA dosage estimate, the Board finds that these statements lack both credibility and probative value.  In this regard, the Board finds that the appellant's statements are inconsistent with the Veteran's own testimony in this matter and thus, these statements are not credible.  To this point, the Board observes that there was no mention of this incident by the Veteran at his first hearing in 2007.  It is reasonable to assume that the Veteran would have testified about such an incident if it did, in fact, occur.  Likewise, the record does not reflect any other such assertions by the Veteran.  As such, the Board finds that there is no evidence to support the appellant's assertion of greater radiation exposure than shown in the current DTRA dose estimate, and the VA Director of Radiation and Physical Exposures' opinion and the DTRA dosage estimate are thus of greater probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also observes that the Veteran submitted articles on the effect of radiation to service-connected disabilities, including liver disabilities.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, in this instance, the articles and treatises submitted by the Veteran are general in nature and do not to relate to the specific facts of the Veteran's claim; likewise, the articles were not combined with any opinion of a medical professional pertaining to the Veteran.  Therefore, this evidence is not probative with regard to the issue on appeal.  

The Board also acknowledges that the Veteran's private treating physicians, Dr. H and Dr. F,  submitted letters stating that the Veteran's spinal stenosis and degenerative bone disease of the lumbar spine and cirrhosis of the liver may be related to chemical or radiation exposure during his service in the Marine Corps.  To this point, Dr. H stated that the Veteran's degenerative bone disease "may be related to" an unknown amount of radiation exposure, and Dr. F stated that the Veteran's cirrhosis of the liver had no definite etiology, but that it was "possible" that his cirrhosis was related to steatohepatitis or past toxic exposure.  However, neither Dr. H, nor Dr. F, provided a rationale for their opinion, and neither opinion provides the required degree of medical certainty, as it was discussed in terms of "may be related to" and "possible."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, there is no reliable evidence linking the Veteran's cirrhosis of the liver and spinal stenosis of the lumbar spine to service.  

The Board finds that the probative value of the July 2007 and August 2007 letters from Dr. H and Dr. F are outweighed by the weight of the evidence that reflects that the Veteran's liver and back disorders are unrelated to his service.  In this regard, the Board points out that the opinions of VA's Director of Compensation Service and VA's Director of Radiation and Physical Exposure are far more reasoned and substantiated by the totality of the evidence.  These opinions are entitled to greater probative weight because the opinions explain the reasons for the reports' conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of a liver disorder and a back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a liver disorder, to include as due to radiation exposure, is denied.

Entitlement to service connection for a back disorder, to include as due to radiation exposure, is denied.   



			
     ROBERT C. SCHARNBERGER		     JACQUELINE E. MONROE
	             Veterans Law Judge                                            Veterans Law Judge
       Board of Veterans' Appeals                                Board of Veterans' Appeals



	                         __________________________________________
	K.A. BANFIELD
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


